Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 09/12/2022. 
Claims 70, 72, 73, 76-79, 89, 136, 137, 139-150, 152-154, 156 are currently pending.
Upon careful consideration, claim 78 is indefinite for a reason that should have been set forth in the previous Office action.  Thus, the present Office action contains a new ground(s) of rejection and is made Non-Final.
Response to Amendment & Arguments
The objection of claims 72, 73, 77-79, and 145-150 is withdrawn in view of the above amendment.  However, the objection of claim 76 is maintained for the reasons of record, e.g., the term “the microencapsulated phase change material” on the third line of the claim does not match the term “microencapsulated solid-liquid phase change material” set forth on the second line. 
	The 112(a) rejections of record have been reconsidered.  After careful consideration and review of Applicant’s remarks and the original disclosure, the 112(a) rejections have been maintained in-part.  Specifically, extruded compositions/fibers reciting the composition swing capacity of greater than 2 mmol/g when specifically containing (or limited to) a MOF additive are considered supported by the specification (see Fig. 23 & 24).  However, extruded compositions/fibers that are not specifically limited to containing a MOF (i.e., the additive may alternatively comprise activated carbon, zeolite, or metal oxide) remain rejected under 112(a) as there is no support in the original disclosure for activated carbon-, zeolite-, or metal oxide-containing compositions to have greater than 2 mmol/g, let alone any, swing capacity.  Also, extruded compositions/fibers (even those limited to MOFs) reciting the composition/fiber has a swing capacity with larger minimum values (e.g., claims 139 and 156 which recite the extruded composition has a swing capacity of greater than 10 mmol/g or the fiber has a CO2 swing capacity of greater than 6 mmol CO2/g, respectively) remain rejected under 112(a) as there is no support in the original disclosure for the composition/fiber itself (not merely the MOF) to have such a large degree of swing capacity.  The composition examples at Fig. 23 & 24 have a maximum swing capacity of about 1.8-2.2 mmol/g, barely crossing into the claimed range of greater than 2 mmol/g and are well-below the minimum 6 mmol/g and 10 mmol/g values claimed.  See the revised 112(a) rejection(s), below.
The Office respectfully disagrees with Applicant’s remark/comment “The swing capacity of the composition will of course be higher than this value for the vast majority of the fibers in the column, as those materials will be equilibrated with the flowing CO2” near the bottom of on page 1 of the remarks.  There is no evidence of record supporting this allegation; the composition examples at Fig. 23 & 24 have a maximum swing capacity of about 1.8-2.2 mmol/g, barely crossing into the claimed range of greater than 2 mmol/g.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
The Office also respectfully disagrees with Applicant’s remark/comment “Fig. 25 shows a composition having MOF loadings in the range of 30-50 wt%, which necessarily provides compositions that have > 2.0 mm/g-fiber swing capacity and fully supports the pending Claims” near the top of page 2 of the remarks.  Fig. 25-27 (and the corresponding disclosure at pages 31-32 of the specification cited by Applicant) merely depict swing capacities of various MOF species themselves (e.g., UiO-66, UiO-66-NH2, UiO-66(NH2)2, & UiO-66-CH2NH2) not fibers/compositions containing the MOF(s), PCM, and polymer.  Nowhere could it be located in the specification/drawings Fig. 25-27 depicts compositions/fibers loaded with “30-50 wt%” MOF.  Fig. 25-29 depict the MOF themselves have high swing capacities, but do not disclose or imply the swing capacity of the resultant composition/fiber. 
The various rejections of claims 137, 140-146, 148-150, and 152-154 under 35 U.S.C. 103 as being unpatentable over or based-on Magill et al. (US 7,160,612) are withdrawn in view of the above amendment/remarks.  
The above withdrawal of objection/rejections and reasons for maintaining the 112(a) rejection(s) are believed to fully address Applicant’s arguments filed 09/12/2022. 
Claim Objections
Claims 76 is objected to because of the following informalities: In claim 76, Applicant is suggested to amend the term "the microencapsulated phase change material" to read as "the microencapsulated solid-liquid phase change material" in order to improve clarity and better match the antecedent basis of the term(s) in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70, 73, 76-79, 136, 137, 139, 149, and 156 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 70 recites the limitation “wherein the porous extruded composition has a swing capacity of greater than 2 mmol/g;”.  The original specification does not contain adequate support for the limitation in combination with the prior limitation “an additive selected from the group consisting of activated carbon, a zeolite, a metal-organic framework (MOF), and a metal oxide;” in their entirety.  While there appears to be written description basis in the specification for an MOF additive (and fiber/composition) to have a swing capacity property, there is no disclosure of support for the entire extruded composition or fiber comprising activated carbon, zeolite, or metal oxide as the additive to contain the recited (or any) swing capacity.  
Claims 73, and 76-79 are also rejected for their dependency on claim 70.  
Independent claims 136, 137 also recite the limitations “wherein [the porous extruded composition/the extruded composition] has a swing capacity of greater than 2 mmol/g;” and the presence of “an additive selected from the group consisting of activated carbon, a zeolite, a metal-organic framework (MOF), and a metal oxide,”.  As described with regard to claim 70 above, the original specification does not contain adequate support for the combination of these two limitations in their entirety.  While there appears to be written description basis in the specification for a MOF additive (and fiber/composition) to have a swing capacity property, there is no disclosure of support for the entire extruded composition or fiber comprising activated carbon, zeolite, or metal oxide as the additive to contain the recited (or any) swing capacity.  
	Claim 139 is also rejected for its dependency on claim 137.  Also, the original disclosure is silent to a composition having such a high minimum degree of swing capacity recited in claim 139.  Fig. 23-24 merely depict the largest swing capacity of MOF-containing fibers/compositions is about 2.2 mmol/g; Fig. 25-29 depict higher swing capacities, but these are the swing capacities of various MOF species themselves rather than the final composition/fiber containing the MOF, PCM, and polymer.
	 Claim 149 is amended to recite “porous extruded composition is configured for
intra-composition mass transfer operations that involve mass transfer into an interior of the porous extruded composition; and wherein a porosity of the porous extruded composition is throughout the porous extruded composition and is interconnected and of sufficient porosity such that a gas can go from outside to the interior of the porous extruded composition.”  The original specification does not contain support for these newly added limitations.  The specification is silent to the composition/fibers of the present invention being configured for “intra-composition mass transfer operations” and travel of a gas from “outside to the interior” of the composition.
Claim 156 recites “wherein the fiber has a CO2 swing capacity of greater than 6 mmol CO2/g.”  The original disclosure is silent to a fiber/composition having such a high minimum degree of swing capacity as recited.  Fig. 23-24 merely depict the largest swing capacity of MOF-containing fibers/compositions is about 2.2 mmol/g; Fig. 25-29 depict higher swing capacities, but these are the swing capacities of various MOF species themselves rather than the final composition/fiber containing the MOF, PCM, and polymer. 
Appropriate correction/clarification is required.
Note, dependent claims 72 and 140-143 are not rejected under 112(a) here because upon further consideration of Applicant’s arguments and the specification there is sufficient basis for the porous extruded composition comprising a MOF to have a swing capacity greater than 2 mmol/g. 
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 78 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In claim 78, the term “the MOF” lacks sufficient antecedent basis in the claim.  Parent claim 70 recites MOF in the alternative with other species of additive (active carbon, zeolite, etc.) and is not necessarily a MOF as implied in the instant claim, which raises an antecedent basis issue.  Appropriate correction/clarification is required. 
Allowable Subject Matter
Claims 89, 144-148, 150, and 152-154 are allowed.
Claims 72 and 140-143 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for allowance and/or the indication of allowable subject matter:  The closest prior art of record fail to teach or suggest an extruded composition or fiber comprising a metal organic framework (MOF) and phase change material and having a swing capacity of greater than 2 mmol/g.  
	Magill et al. (US 7,160,612) teach multi-component fibers comprising a phase change material and a polymeric material (col. 1 lines 32-37 and col. 5 lines 10-26).  The phase change material may be encapsulated (col. 21 lines 18-61), the fiber comprises additional components as discrete additives or as containment structures for encapsulating the phase change material (col. 6 lines 14+ and col. 21 lines 34-61), and zeolite, silica, and activated carbon among other species are containment structures for encapsulating the phase change material (col. 21 lines 34-61).  Magill et al. fail to teach or suggest the fiber further comprises a MOF or a swing capacity as claimed. 
Gueret et al. (US 2014/0023853) teach the selection of materials for encapsulating phase change materials (abstract).  Gueret et al. teach providing a coating layer containing an adsorbent composed of a zeolite, activated carbon, silica, a metal oxide, or a metal-organic framework (disclosed in the reference as “metallo-organic structure” or “MOF”) in order to tailor and affect the thermal effects of the encapsulated phase change material particles (para. 0011-0015, 0133, and 0135).  However, Gueret et al. fail to teach or suggest providing a polymer-containing fiber containing the encapsulated phase change material particles nor would a person of ordinary skill in the art expect providing Gueret et al.’s encapsulated phase change material particles as those of Magill et al. would have swing capacity(ies) as claimed. 
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the Examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 22, 2022